Citation Nr: 9935680	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for cause of veteran's 
death, claimed to be secondary to Agent Orange exposure.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from April 1964 to April 1968.  
He died on November [redacted] 1973.  The appellant is the veteran's 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1989 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO), which denied the benefits 
sought on appeal.  By decision dated April 1998, the Board 
remanded this matter to the RO for further development.  
Specifically, the RO was to obtain outstanding treatment 
records from Oakwood Hospital, Sinai Hospital and several 
private physicians.  Upon receipt of these records, the RO 
was to have a VA physician with appropriate expertise, review 
the claims file and render an opinion regarding the etiology 
of the veteran's cause of death.  Such development having 
been completed, this matter has been referred to the Board 
for further appellate review. 


FINDINGS OF FACT

1.  The veteran died on November [redacted] 1973 of acute 
myelomonocytic leukemia.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Acute myelomonocytic leukemia was not present during 
service or within one year of separation from service.

4.  The veteran did not have a disorder or disease for which 
presumptive service connection due to Agent Orange exposure 
has been established.

5.  There is no competent medical evidence that a disability 
of service origin caused, hastened, or substantially and 
materially contributed to the veteran's death. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The appellant is not eligible for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  38 U.S.C.A. § 3501 (West 1991);  38 
C.F.R. §§ 3.3807, 21.3020, 21. 3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the cause of the veteran's death.

The appellant maintains that the veteran died as a result of 
his exposure to Agent Orange while serving in Vietnam, and 
that therefore, service connection for the cause of the 
veteran's death is warranted.  Initially, the Board must 
determine whether the appellant has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107(a) (West 1991).  The 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the appellant in developing 
the facts pertinent to her claim, and the claim must be 
denied.  Epps. v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 
1997).

Entitlement to service connection for the cause of a 
veteran's death is warranted if a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 
3.312 (1999).  The death of a veteran will be considered to 
be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b). The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  In a case such as this, where 
the determinative issue is one involving medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

A review of the evidence of record shows the appellant was 
married to the veteran in July 1963 and remained married to 
him until the date of his death.  The record contains the 
veteran's death certificate which reports that he died on 
November [redacted] 1973, of acute myelomonocytic leukemia.  The 
death certificate indicates that the interval between the 
onset of the veteran's illness and his death was 
approximately 2 years and 6 months.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.

With respect to the medical evidence of record, the veteran's 
service medical records are negative for any complaints of or 
treatment for acute myelomonocytic leukemia.  Treatment 
records from Oakwood Hospital dated June 1972 to September 
1972 document that the veteran received treatment for 
erythroleukemia, which developed or transformed into an acute 
myelomonocytic phase.  These treatment records do not address 
the etiology of the veteran's leukemia or discuss any 
relationship between the leukemia and the veteran's exposure 
to herbicides in service. 

In support of the claim, in October 1988 the appellant 
submitted several extracts of scientific articles and 
treatises regarding research involving exposure to herbicides 
and related chemicals and various diseases including 
leukemia, non-Hodgkin's lymphoma, and soft tissue sarcoma.  
The appellant and her then representative (now withdrawn from 
representation of the appellant) asserted that leukemia had 
been classified as a soft tissue sarcoma.  In her September 
1994 substantive appeal, the appellant attached an extract 
from Dorland's Illustrated Medical Dictionary, 27th Edition.  
The attachment provides the definition of acute 
myelomonocytic leukemia and Naegeli leukemia.  The definition 
of acute myelomonocytic leukemia referred to the Naegeli type 
of monocytic leukemia in which the predominant leukocytes 
resembled cells of the myeloid series.  The definition of 
Naegeli leukemia noted, inter alia, that whether this was a 
distinct form of leukemia or was a phase of multiple myeloma 
remained moot.  In an October 1994 medical opinion obtained 
by the RO from a VA physician, the VA physician cited several 
sources and rendered an opinion that there was no reason to 
associate a diagnosis of acute myelomonocytic leukemia with a 
diagnosis of multiple myeloma.  

In January 1999, upon review of the veteran's treatment 
records, a second VA physician opined that while lymphomas 
and multiple myeloma have been associated with Agent Orange 
exposure, the same cannot be said for myeloid leukemias.  The 
physician indicated further that the veteran's myeloid 
leukemia was unlikely to have begun while he was in service.  
The physician indicated that while exposure to nuclear 
radiation has been related to leukemia, the appellant has 
denied that the veteran was exposed to radiation during 
service.   

The record reveals that the veteran also received medical 
treatment from Enrigui Signori, M.D., Arnold Axelrod, M.D., 
and Sinai Hospital.  The RO requested but was unable to 
obtain records from Sinai Hospital.  Likewise, the RO was 
advised that Dr. Axelrod had passed away and his records were 
no longer available.  The RO was also advised by Dr. 
Signori's office that no records were maintained for the 
veteran. 

With respect to the applicable law, in a case in which a 
veteran served on active duty in Vietnam during the Vietnam 
Era, service connection may be presumed for some diseases 
associated with exposure to herbicide agents even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e).  The term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed include: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; porphyria cutanea tarda; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  For service connection to be granted, the 
aforementioned diseases must manifest to a degree of 10 
percent or more at any time after service (with the exception 
of chloracne and other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy, which must manifest within one year 
after the last date of exposure during active service, and 
respiratory cancers, which must manifest within thirty years 
after the last date of exposure during active service). 38 
C.F.R. § 3.307(a)(6)(ii).  A veteran who has one of the 
diseases listed in 38 C.F.R. § 3.309(e), and who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era will be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to the contrary. 
38 C.F.R. § 3.307(a)(6)(iii); see McCartt v. West, 12 Vet. 
App. 164 (1999) (the presumption as to herbicide exposure 
does not apply where a listed disease is not shown to be 
present.)

The Secretary, under the authority granted by the Agent 
Orange Act of 1991, specifically has indicated that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for numerous diseases, including any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted. 
61 Fed. Reg. 41442-41449 (1996).  The Board notes that the 
Secretary has determined that a presumption of service 
connection is not warranted for leukemia.

In this case, the veteran's DD 214 reflects foreign and/or 
sea service of approximately 11 months.  The DD 214 also 
reflects that the veteran was awarded the Vietnam Service 
Medal and Republic of Vietnam Campaign Medal.  Accordingly, 
the Board finds that the veteran had active service in the 
Republic of Vietnam.  However, as the death certificate and 
medical records show that the veteran did not die from a 
disease listed in 38 C.F.R. §§ 3.307, 3.309(e) and 38 
U.S.C.A. § 1116, and there is no medical evidence of record 
indicating otherwise, service connection cannot be presumed 
in this case.  Nevertheless, the appellant may still present 
a well-grounded claim by showing, based on the general 
principles of law relating to service connection, that the 
veteran's death was caused by a disability of service origin.

In this regard, service connection may be granted for 
disability incurred in or aggravated during active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection 
may also be presumed for leukemia or anemia if either is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, as the record stands, the veteran's service medical 
records are negative for any evidence showing that the 
veteran's leukemia was manifested during service. Likewise, 
the record does not contain any medical evidence showing that 
the veteran's leukemia became manifest to a degree of 10 
percent or more within the one-year period following his 
discharge from service.  In this regard, the veteran's claim 
is not well grounded based on the application of the rule for 
chronicity or continuity of symptomatology set forth in 38 
C.F.R. § 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 488, 
495-497 (1997).

Additionally, the record contains various statements made by 
the appellant via correspondence to the RO indicating that 
she believes the cause of the veteran's death was in fact 
leukemia which was related to his exposure to Agent Orange 
during his period of active service.  With respect to the 
appellant's assertions, the Board acknowledges the sincerity 
of these statements.  However, as a layperson, the appellant 
is not qualified to express an opinion regarding the time of 
onset or medical causation of the disorder(s) leading to the 
veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  As it is the province of trained health care 
professionals to make judgments which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinion cannot be accepted as competent evidence that a 
disability incurred in or aggravated by service was either 
the principal cause of the veteran's death or a contributory 
cause of death.  

As the question of whether the veteran's death was caused, 
hastened, or substantially and materially contributed to by a 
disability of service origin can only be resolved by a person 
competent to make medical judgments, and no medical evidence 
or opinion to that effect has been submitted, the Board finds 
that the appellant has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim for service 
connection for the cause of the veteran's death is well 
grounded.  Accordingly, her claim must be denied.

Because the appellant has failed to meet her initial burden 
of submitting evidence which would well ground her claim, VA 
is under no duty to assist the appellant in developing the 
facts pertinent to the claim.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Further, the Board is not aware of 
any circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim on appeal "plausible."  
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997); 
Brewer v. West, 11 Vet. App. 228, 235-36 (1998).

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  The Court has
held that when an RO does not specifically address the 
question whether a claim is well grounded but rather proceeds 
to adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well-grounded claim 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim for service connection for the cause of the 
veteran's death, and the reasons for which her claim has 
failed.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

II. Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who died of a service-connected disability.  38 
U.S.C.A § 3501; 38 C.F.R. § 3.807.  In this case, because 
service connection has not been established for the cause of 
the veteran's death, nor was service connection established 
for any disability of the veteran during his lifetime, it 
follows that the appellant lacks basic eligibility for 
Survivors' and Dependents' Educational Assistance allowance 
under Chapter 35, Title 38, United States Code.  The 
appellant's claim is thus without legal merit and must be 
denied on that basis.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

1.  Evidence of a well-grounded claim not having been 
submitted, service connection for the cause of the veteran's 
death is denied.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

